Taylor, J.
Appeal from a decision of the Unemployment Insurance Appeal Board disqualifying claimant for benefits on the ground that he left his employment voluntarily and without good cause. (Unemployment Insurance Law [Labor Law, art. 18], § 593, subd. 1, par. [a].) In 1962 claimant and one Gimourginas formed a corporation to engage in public construction work. Each contributed 50% of the capital of the corporation and received in exchange therefor one half of its capital stock,. Claimant became its president and treasurer. Originally each of the stockholders drew weekly salaries of $125 plus an expense allowance of $25. Early in 1964 their salaries were reduced to $100 per week. Later in the same year claimant sold his interest in the corporation to Gimourginas for a consideration equal to the amount of his original capital contribution, ascribing as the reason for his action a worsening of the corporation’s capital structure resulting from the salary and expense withdrawals and a decline in the availability of the work in which it had been engaged. As a consequence of the stock sale his employment by the corporation -was terminated. The Referee and the board held that to qualify for benefits arising from the loss of employment occasioned by the disposal of the stock claimant was required to demonstrate a compelling reason for its sale and found that his proof was inadequate to sustain the contention that such was the case. We cannot say on this record that the determination of the board lacked rational basis or was without substantial support in the record. Decision affirmed, -without costs. Gibson, P. J., Herlihy, Reynolds and Aulisi, JJ., concur.